Citation Nr: 0713096	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to service-connected knee disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from August 1972 to April 
1973, with additional service with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
upper lumbar degenerative spondylosis with bilevel disk 
derangement as secondary to his service-connected right knee 
disability. 

The veteran requested that he be scheduled for a hearing 
before a Veterans Law Judge.  However, the veteran failed to 
appear to a hearing scheduled for April 6, 2006, with no 
explanation provided.  Therefore, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2006).


FINDING OF FACT

Medical evidence indicates that the veteran's low back 
disability has been aggravated by an altered gait due to his 
service-connected right and left knee disabilities.  


CONCLUSION OF LAW

The veteran's low back disability has been aggravated by his 
service-connected right and left knee disabilities.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection for a low back disability is 
not warranted on a direct basis.  The veteran's service 
medical records make no reference to back problems.  There is 
also no post-service evidence relating the veteran's low back 
disability to service, nor is there evidence of arthritis 
during the one-year presumptive period after service.  Thus, 
service connection for a low back disability is not warranted 
under a direct theory of service connection.  

Nevertheless, medical evidence indicates that the veteran's 
low back disability has been aggravated by his service-
connected right and left knee disabilities.  The record shows 
that service connection has been established for degenerative 
joint disease of the right knee, status post anterior 
cruciate ligament repair, as well as degenerative joint 
disease of the left knee, status post arthroscopy medial 
meniscus repair.  Medical evidence indicates that an altered 
gait caused by these service-connected disabilities has 
aggravated the veteran's low back disability, thereby 
warranting service connection on a secondary basis.  

The RO denied the veteran's claim based on an April 2002 VA 
examination report, which includes a medical opinion that the 
veteran's lumbar strain cannot be related to his right knee 
disability without resort to speculation.  The problem with 
his opinion, however, is twofold.  First, the examiner failed 
to consider the veteran's service-connected left knee 
disability.  Second, the examiner never specifically 
addressed whether the veteran's low back disability was 
aggravated by either knee disability.  However, the issue of 
aggravation was addressed by a private physician and a 
chiropractor, both of whom considered the veteran's right and 
left knee disabilities.  

In a June 2002 report, M.T., M.D., explained that the 
veteran's chronic mechanical back pain "may be exacerbated 
by the gait abnormalities related to his abnormal knee range 
of motion and arthritis."  The Board notes that the only 
deficiency with the opinion is that the phrase "may be 
exacerbated" is speculative.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that service connection may not 
be based on resort to speculation or remote possibility).

In an April 2002 letter, however, C.L., D.C., stated that the 
veteran's low back pain continued to be exacerbated due to 
his improper gait caused by limited range of motion in his 
right knee.  C.L. then added, "It is my professional opinion 
that [the veteran's] condition will continue to degenerate at 
an exaggerated rate due to over compensation and aberrant use 
due to injuries sustained during his military services."  
D.C. reiterated this opinion in another letter dated in 
August 2003.  
Since C.L.'s opinions are not based on speculation, they are 
considered highly probative evidence that the veteran's low 
back disability has been aggravated by his service-connected 
knee disabilities. 

Based on the foregoing, it appears that the veteran's low 
back disability has been aggravated by his service-connected 
knee disabilities.  Accordingly, the Board finds that service 
connection for a low back disability is warranted on the 
basis of aggravation.  See 38 C.F.R. § 3.310.  Since the 
Board has granted the claim, there is no need to discuss the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2005).  


ORDER

Service connection for a low back disability is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


